 



Execution Version





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALLIQUA, INC.

 

 

 

Securities Purchase Agreement

 

 

 

April 14, 2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i

 

 



Execution Version



 

TABLE OF CONTENTS

 



    PAGE       ARTICLE 1   DEFINITIONS 1       ARTICLE 2   PURCHASE AND SALE 4
2.1 Purchase and Sale of Stock and Warrants; Closing 4 2.2 Adjustments in Share
Numbers and Prices 4 2.3 Reserve Shares 4 2.4 Closing Deliveries 4       ARTICLE
3   REPRESENTATIONS AND WARRANTIES 5 3.1 Representations and Warranties of the
Company 5 3.2 Representations and Warranties of the Investors 11       ARTICLE 4
  OTHER AGREEMENTS OF THE PARTIES 13 4.1 Filing of Reports 13 4.2 Listing of
Shares 14 4.3 Form D and Blue Sky 14 4.4 Registration Rights 14 4.5 Listing 15
4.6 Equal Treatment of Investors 15 4.7 Use of Proceeds 15 4.8 Securities Laws
Disclosure; Publicity 15       ARTICLE 5   CONDITIONS 16 5.1 Conditions
Precedent to the Obligations of the Investors 16 5.2 Conditions Precedent to the
Obligations of the Company 17       ARTICLE 6   GENERAL PROVISIONS 17 6.1
Termination 17 6.2 Fees and Expenses 17 6.3 Entire Agreement 17 6.4 Notices 18
6.5 Amendments; Waivers 18 6.6 Construction 18 6.7 Successors and Assigns 18 6.8
No Third-Party Beneficiaries 19 6.9 Governing Law; Venue; Waiver of Jury Trial
19 6.10 Survival 19 6.11 Execution 19 6.12 Severability 19 6.13 Replacement of
Certificates 20 6.14 Remedies 20 6.15 No Liability 20       Exhibit A: Form of
Warrants  

 


i

 



 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of April 14,
2014, by and among Alliqua, Inc., a Florida corporation (the “Company”), and
each of the investors identified on the signature pages hereto (each, an
“Investor” and together, the “Investors”).

 

The parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

In addition to the terms defined elsewhere in this Agreement, the following
terms have the meanings indicated:

 

“Affiliate” means, with respect to a Person, any Person that controls, is
controlled by or is under common control with such first Person. For purposes of
this definition only, “control” means (a) to possess, directly or indirectly,
the power to direct the management or policies of a Person, whether through
ownership of voting securities, by contract relating to voting rights or
corporate governance or otherwise, or (b) to own, directly or indirectly, fifty
percent (50%) or more of the outstanding securities or other ownership interest
of such Person.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Business Day” means any day (other than a Saturday, Sunday or a legal holiday)
on which banks are open for general business in New York, New York.

 

“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 50% of the
voting securities of the Company, (b) the Company merges into or consolidates
with any other Person, or any Person merges into or consolidates with the
Company and, after giving effect to such transaction, the stockholders of the
Company immediately prior to such transaction own less than 50% of the aggregate
voting power of the Company or the successor entity of such transaction or (c)
the Company sells or transfers all or substantially all of its assets to another
Person and the stockholders of the Company immediately prior to such transaction
own less than 50% of the aggregate voting power of the acquiring entity
immediately after the transaction.

 

“Closing” means the closing of the purchase and sale of the Common Shares and
Warrants pursuant to Section 2.1.

 

“Closing Date” means the date and time of the Closing and shall take place at
4:00 p.m. EDT on April 14, 2014, or on such other date and time as is mutually
agreed to by the Company and the Majority-in-Interest.

 

“Company” has the meaning set forth in the Preamble.

 



1

 

  

“Common Shares” has the meaning set forth in Section 2.1(a).

 

“Common Stock” has the meaning set forth in Section 2.1(a).

 

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

 

“Disclosure Materials” has the meaning set forth in Section 3.1(g).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” has the meaning set forth in Section 3.1(g).

 

“Intellectual Property Rights” has the meaning set forth in Section 3.1(q).

 

“Investor” or “Investors” has the meaning set forth in the Preamble.

 

“knowledge” of the Company means with respect to any statement made to the
knowledge of the Company, that the statement is based upon the actual knowledge,
after reasonable due inquiry, of any executive officer of the Company as of the
date of this Agreement.

 

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

 

“Majority-in-Interest” means Investors holding at least a majority of the Common
Shares then outstanding.

 

“Material Adverse Effect” means (a) a material adverse effect on the results of
operations, assets, business or financial condition of the Company and the
Subsidiaries taken as a whole on a consolidated basis or (b) a material and
adverse effect on the legality, validity or enforceability of this Agreement,
provided, that none of the following alone shall be deemed, in and of itself, to
constitute a Material Adverse Effect: (x) a change in the market price or
trading volume of the Common Stock, (y) changes in general economic conditions
or changes affecting the industry in which the Company operates generally (as
opposed to Company-specific changes) so long as such changes do not have a
disproportionate effect on the Company and the Subsidiaries taken as a whole, or
(z) effects resulting from or relating to the announcement or disclosure of the
sale of the Common Shares or other transactions contemplated by, or being taken
in connection with, this Agreement.

 

“Material Permits” has the meaning set forth in Section 3.1(r).

 

“NASDAQ” shall mean The NASDAQ Stock Market LLC.

 

“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

 

“Per Share Purchase Price” has the meaning set forth in Section 2.1(a).

 



2

 

Execution Version

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
government or any department or agency thereof and any other legal entity.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

 

“Prospectus” has the meaning set forth in Section 4.4(a).

 

“Purchase Price” has the meaning set forth in Section 2.1(a).

 

“Registrable Securities” means the Common Shares and Warrant Shares, together
with any securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.

 

“Resale Registration Statement” has the meaning set forth in Section 4.4(a).

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Reports” has the meaning set forth in Section 3.1(g).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Short Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, swaps, derivatives and
similar arrangements.

 

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest.

 

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market; provided, that in the event that the Common Stock is not listed or
quoted on a Trading Market, then Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, the OTC Bulletin Board or any over the counter market operated by OTC
Markets Group Inc. (or any similar organization or agency succeeding to its
functions of reporting prices) on which the Common Stock is listed or quoted for
trading on the date in question.

 

“Transaction” has the meaning set forth in Section 3.2(h).

 

“Transaction Documents” means this Agreement, the Warrants and the schedules and
exhibits referred to herein.

 

“Transfer Agent” means Action Stock Transfer Corp., or any successor transfer
agent for the Company.

 



3

 

Execution Version

 

“Warrant Shares” has the meaning set forth in Section 2.3.

 

“Warrants” has the meaning set forth in Section 2.1(b).

 

ARTICLE 2
PURCHASE AND SALE

 

2.1 Purchase and Sale of Stock and Warrants; Closing.

 

(a) Upon the following terms and conditions, on the Closing Date the Company
shall issue and sell to each Investor, and each Investor shall, severally and
not jointly, purchase from the Company, that number of shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), as is set forth
on each such Investor’s signature page hereto (collectively, the “Common
Shares”), at a price per share equal to $7.00 (the “Per Share Purchase Price,”
and such amounts in the aggregate, the “Purchase Price”).

 

(b) The Company further agrees to issue to each Investor on the Closing Date, in
consideration for the Purchase Price, a Warrant in substantially the form
attached hereto as Exhibit A (each a “Warrant” and collectively, the
“Warrants”), to purchase that number of shares of Common Stock as is equal to
twenty percent (20%) of the number of Common Shares purchased by each such
Investor hereunder. The Warrants shall have an initial term of five (5) years
from their issuance date and shall have an initial exercise price per share
equal to $10.50.

 

(c) The Closing shall take place by the electronic exchange of executed
Transaction Documents.

 

2.2 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in this Agreement to the number of Common Shares and the Per Share
Purchase Price shall be amended to appropriately account for such event.

 

2.3 Reserve Shares. The Company has authorized and has reserved and covenants to
continue to reserve, free of preemptive rights and other similar contractual
rights of shareholders, a number of shares of Common Stock equal to the number
of shares of Common Stock issuable upon the exercise of the Warrants (the
“Warrant Shares”).

 

2.4 Closing Deliveries.

 

(a) At the Closing, the Company shall deliver or cause to be delivered to each
Investor (i) a copy of the Company’s irrevocable instructions to the Transfer
Agent instructing the Transfer Agent to promptly deliver one or more stock
certificates, free and clear of all restrictive and other legends (except for a
customary legend to the effect that the Common Shares have not been registered
under the Securities Act), evidencing the Common Shares purchased by such
Investor hereunder, registered in the name of such Investor and (ii) a Warrant
to purchase that number of Warrant Shares equal to twenty percent (20%) of the
number of Common Shares purchased by such Investor hereunder.

 



4

 

Execution Version

 

(b) At the Closing, each Investor shall deliver or cause to be delivered to the
Company the Purchase Price for such Investor’s Common Shares and Warrants in
United States dollars by wire transfer to an account designated in writing to
such Investor by the Company for such purpose.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors that, except as set forth in the SEC Reports or in
the Schedules delivered concurrently herewith:

 

(a) Organization and Qualification. The Company is an entity duly organized,
validly existing and in good standing under the laws of the State of Florida,
with the requisite legal authority to own and use its properties and assets and
to carry on its business as currently conducted. Each Subsidiary is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, formation, bylaws or other
organizational or charter documents. The Company and each Subsidiary is duly
qualified to do business and is in good standing as a foreign corporation or
other entity in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(b) Subsidiaries. The Company owns or controls, directly or indirectly, all of
the capital stock or comparable equity interests of each Subsidiary free and
clear of any Lien, and all issued and outstanding shares of capital stock or
comparable equity interest of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights.

 

(c) Authorization; Enforcement. The Company has the requisite corporate
authority to enter into and to consummate the transactions contemplated by this
Agreement and each of the other Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder including the
issuance and sale of the Common Shares and Warrants. The execution and delivery
by the Company of this Agreement and each of the other Transaction Documents to
which it is party and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action
on the part of the Company and no further consent or action is required by the
Company, its Board of Directors or its shareholders. Each of the Transaction
Documents to which to Company is party to has been duly executed by the Company
and is the valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

 



5

 

Execution Version

 

(d) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents it is party to and the
consummation by the Company of the transactions contemplated hereby and thereby
do not, and will not, (i) conflict with or violate any provision of the
Company’s articles of incorporation, bylaws or other organizational or charter
documents, (ii) in any material respect, conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company debt or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound, or affected, or (iii) in any
material respect, result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject (including, assuming the accuracy of
the representations and warranties of the Investors set forth in Section 3.2
hereof, federal and state securities laws and regulations and the rules and
regulations of any self-regulatory organization to which the Company or its
securities are subject, including all applicable Trading Markets), or by which
any property or asset of the Company is bound or affected, except in the case of
clauses (ii) and (iii) such as would not, individually or in the aggregate, have
a Material Adverse Effect. Neither the Company nor any Subsidiary is as of the
date hereof, nor after giving effect to the transactions contemplated hereby to
occur at the Closing, will be Insolvent (as defined below). For purposes of this
Section 3.1(d), “Insolvent” means, with respect to the Company or any Subsidiary
(i) the present fair saleable value of such Person’s assets is less than the
amount required to pay such Person’s debts and liabilities, (ii) such Person is
unable to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured, (iii) such Person
intends to incur or believes that it will incur debts that would be beyond its
ability to pay as such debts mature or (iv) such Person has unreasonably small
capital with which to conduct the business in which it is engaged, as such
business is now conducted and is proposed to be conducted.

 

(e) The Common Shares and Warrant Shares. The Common Shares are duly authorized
and, when issued and paid for in accordance with this Agreement, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
(other than restrictions on transfer set forth in this Agreement or imposed by
applicable securities laws) and will not be subject to preemptive or similar
rights of shareholders. When the Warrant Shares are issued in accordance with
the terms of the Warrants, such shares will be duly authorized, validly issued,
fully paid and nonassessable, free and clear of all Liens (other than
restrictions on transfer set forth in this Agreement or imposed by applicable
securities laws) and will not be subject to preemptive or similar rights of
shareholders.

 

(f) Capitalization. The aggregate number of shares and type of all authorized,
issued and outstanding classes of capital stock, Options and other securities of
the Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) as of April 9, 2014 is
set forth on Schedule 3.1(f). All outstanding shares of capital stock are duly
authorized, validly issued, fully paid and nonassessable and have been issued in
compliance in all material respects with all applicable securities laws. Except
as set forth on Schedule 3.1(f), the Company does not have outstanding any
Options, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, nor has it entered into any agreement giving
any Person any right to subscribe for or acquire, any shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
Except for customary adjustments as a result of stock dividends, stock splits,
combinations of shares, reorganizations, recapitalizations, reclassifications or
other similar events and as set forth on Schedule 3(f), there are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement providing rights to security holders) and the
issuance and sale of the Common Shares will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Investor) and will not result in a right of any holder of securities to adjust
the exercise, conversion, exchange or reset price under such securities.

 



6

 

Execution Version

 

(g) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the 12 months preceding the date hereof on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension. Such
reports required to be filed by the Company under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, together with the exhibits thereto
and the documents incorporated by reference therein, being collectively referred
to herein as the “SEC Reports” and, together with this Agreement and the
Schedules to this Agreement, the “Disclosure Materials”. As of their respective
dates (or, if amended or superseded by a filing prior to the Closing Date, then
on the date of such filing), the SEC Reports filed by the Company complied in
all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the SEC promulgated thereunder,
and none of the SEC Reports, when filed (or, if amended or superseded by a
filing prior to the date hereof, then on the date of such filing) by the
Company, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing (or, if amended or superseded by a filing prior to
the Closing Date, then on the date of such filing). Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements, the
notes thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP or may be condensed or summary statements, and fairly
present in all material respects the consolidated financial position of the
Company and the Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments. All material
agreements to which the Company or any Subsidiary is a party or to which the
property or assets of the Company or any Subsidiary are subject are included as
part of or identified in the SEC Reports, to the extent such agreements are
required to be included or identified pursuant to the rules and regulations of
the SEC.

 



7

 

Execution Version

 

(h) Material Changes; Undisclosed Events, Liabilities or Developments; Solvency.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in the SEC Reports or as set forth
in Schedule 3.1(h), (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or would reasonably be expected to
result in a Material Adverse Effect, (ii) neither the Company nor any Subsidiary
has incurred any material liabilities other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC, (iii) the Company has not altered materially its method of
accounting or changed its auditors, (iv) the Company has not declared or made
any dividend or distribution of cash or other property to its shareholders, in
their capacities as such, or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock (other than in connection
with repurchases of unvested stock issued to employees of the Company), and
(v) the Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock-based plans. Neither the
Company nor any Subsidiary has taken any steps to seek protection pursuant to
any bankruptcy law nor does the Company have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do so.

 

(i) Absence of Litigation. Except as set forth on Schedule 3(i), there is no
action, suit, claim, or Proceeding, or, to the Company’s knowledge, inquiry or
investigation, before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any Subsidiary that
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(j) Compliance. Except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, (i)  neither the
Company nor any Subsidiary is in default under or in violation of (and no event
has occurred that has not been waived that, with notice or lapse of time or
both, would result in a default by the Company or any Subsidiary under), nor has
the Company or any Subsidiary received written notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) neither the Company nor any Subsidiary is in
violation of any order of any court, arbitrator or governmental body, and
(iii) neither the Company nor any Subsidiary is or has been in violation of any
statute, rule or regulation of any governmental authority. The Company has not
taken, in violation of applicable law, any action designed to or that would have
reasonably expected to cause or result in stabilization or manipulation of the
price of the Common Stock to facilitate the sale of the Common Shares and
Warrants.

 



8

 

Execution Version

 

(k) Placement Agent’s Fees. The Company shall be responsible for the payment of
any placement agent’s fees, financial advisory fees, or brokers’ commission
(other than for persons engaged by the Investor or its Affiliates) relating to
or arising out of the issuance of the Common Shares and Warrants to the
Investors pursuant to this Agreement. The Company shall pay, and hold the
Investors harmless against, any liability, loss or expense (including, without
limitation, reasonable attorney’s fees and out-of-pocket expenses) arising in
connection with any such claim for fees arising out of the issuance of the
Common Shares and Warrants pursuant to this Agreement. Except for Summer Street
Research Partners (“Summer Street”), as placement agent in connection with the
offer and sale of Common Shares and Warrants pursuant this Agreement, which the
Company has agreed to pay a cash fee of 6% of the Purchase Price, the Company
does not intend to pay any placement agent’s fees, financial advisory fees, or
brokers’ commissions in connection with the sale of the Common Shares and
Warrants.

 

(l) Private Placement; Investment Company; U.S. Real Property Holding
Corporation. Neither the Company nor any of its Affiliates nor, any Person
acting on the Company’s behalf has, directly or indirectly, at any time within
the past six months, made any offer or sale of any security or solicitation of
any offer to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Common Shares and Warrants as contemplated hereby or (ii) or cause the offering
of the Common Shares and Warrants pursuant hereto to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
shareholder approval provisions, including under the rules and regulations of
any Trading Market. Assuming the accuracy of the representations and warranties
of the Investors set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Common Shares and Warrants by the
Company to the Investors as contemplated hereby. The Company is not required to
be registered as, and is not an Affiliate of, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. The Company is not
required to be registered as a United States real property holding corporation
within the meaning of the Foreign Investment in Real Property Tax Act of 1980.

 

(m) Registration Rights. Except as set forth on Schedule 3(m), the Company has
not granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
SEC or any other governmental authority that have not expired or been satisfied
or waived.

 

(n) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, including under the Florida Business
Corporation Act, to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s charter documents
or the laws of its state of incorporation that is or could become applicable to
the Investors or their Affiliates as a result of the Investors and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including, without limitation, as a result of the Company’s issuance
of the Common Shares and Warrants to the Investors and the Investors’ ownership
thereof.

 



9

 

Execution Version

 

(o) Disclosure. All written disclosure provided by the Company to the Investors
regarding the Company, its business and the transactions contemplated hereby are
true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. To the Company’s knowledge, no event
or circumstance has occurred or information exists with respect to the Company
or any Subsidiary or their respective business, properties, operations or
financial condition, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed.

 

(p) Transactions With Affiliates and Employees. Except as set forth on Schedule
3.1(p), none of the officers, directors or employees of the Company is presently
a party to any transaction with the Company that would be required to be
reported on Form 10-K by Item 13 thereof pursuant to Regulation S-K Item 404(a)
(other than for ordinary course services as employees, officers or directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the Company’s knowledge, any corporation,
partnership, trust or other entity in which any such officer, director, or
employee has a substantial interest or is an officer, director, trustee or
partner.

 

(q) Patents and Trademarks. The Company and each Subsidiary owns, or possesses
adequate rights or licenses to use, all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
other intellectual property rights (“Intellectual Property Rights”) necessary to
conduct their respective businesses as now conducted. The Company does not have
any knowledge of any infringement by the Company or any Subsidiary of
Intellectual Property Rights of others and there is no claim, action or
proceeding being made or brought, or to the knowledge of the Company, being
threatened, against the Company or any Subsidiary regarding its Intellectual
Property Rights.

 

(r) Regulatory Permits. The Company and each Subsidiary possesses all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as presently conducted and described in the SEC Reports
(“Material Permits”), except where the failure to possess such permits would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, and neither the Company nor any Subsidiary has received
any written notice of proceedings relating to the revocation or modification of
any Material Permit.

 

(s) Employee Relations. Neither the Company nor any Subsidiary is a party to any
collective bargaining agreement or employs any member of a union. The Company
believes that its relations with its employees is as disclosed in the SEC
Reports. During the period covered by the SEC Reports, no executive officer or
key employee of the Company or any Subsidiary has notified the Company or any
Subsidiary that such officer or key employee intends to leave the Company or a
Subsidiary, as applicable, or otherwise terminate such officer’s or key
employee’s employment with the Company or a Subsidiary, as applicable. To the
knowledge of the Company, (i) no executive officer or key employee of the
Company or any Subsidiary is in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and (ii) the continued employment of each such executive officer or
key employee does not subject the Company or any Subsidiary to any liability
with respect to any of the foregoing matters, except where such violation or
liability, as the case may be, would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 



10

 

Execution Version

 

(t) Labor Matters. The Company and each Subsidiary is in compliance in all
material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

 

(u) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the SEC is
contemplating terminating such registration. The Company is in compliance with
applicable NASDAQ trading qualification requirements. There are no proceedings
pending or, to the Company’s knowledge, threatened against the Company relating
to the Common Stock’s continued qualification for trading on the NASDAQ market.

 

3.2 Representations and Warranties of the Investors. Each Investor, severally
and not jointly, hereby represents and warrants to the Company as follows:

 

(a) Organization; Authority. Such Investor has full power and authority to enter
into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The purchase by such Investor
of the Common Shares and Warrants hereunder has been duly authorized by all
necessary corporate action on the part of such Investor. This Agreement has been
duly executed and delivered by such Investor and constitutes the valid and
binding obligation of such Investor, enforceable against it in accordance with
its terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

 

(b) No Public Sale or Distribution. Such Investor is acquiring the Common Shares
and Warrants for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws, and such Investor does not have a present arrangement to effect any
distribution of the Common Shares or Warrants to or through any person or
entity; provided, however, that by making the representations herein, such
Investor does not agree to hold any of the Common Shares or Warrants for any
minimum or other specific term and reserves the right to dispose of the Common
Shares or Warrants at any time in accordance with or pursuant to a registration
statement or an exemption under the Securities Act.

 



11

 

Execution Version

 

(c) Investor Status. At the time such Investor was offered the Common Shares and
Warrants, it was, and at the date hereof it is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and as indicated by such
Investor’s response to the investor questionnaire attached hereto as Schedule A.
Such Investor is not a registered broker dealer registered under Section 15(a)
of the Exchange Act, or a member of the Financial Industry Regulatory Authority,
Inc. or an entity engaged in the business of being a broker dealer.

 

(d) Experience of Such Investor. Such Investor, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Common Shares and Warrants, and has
so evaluated the merits and risks of such investment. Such Investor understands
that it must bear the economic risk of this investment in the Common Shares and
Warrants indefinitely, and is able to bear such risk and is able to afford a
complete loss of such investment.

 

(e) Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded: (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Common Shares and Warrants and the merits and risks of investing
in the Common Shares and Warrants; (ii) access to information about the Company
and its financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.

 

(f) No Conflicts. The execution, delivery and performance by such Investor of
this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) to the extent such Investor is not a natural
person, result in a violation of the organizational documents of such Investor
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Investor is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Investor, except in the case of clauses (ii) and (iii) above, for such that are
not material and do not otherwise affect the ability of such Investor to
consummate the transactions contemplated hereby.

 



12

 

Execution Version

 

(g) Restricted Securities. Such Investor understands that the Common Shares,
Warrants and Warrant Shares (upon issuance) are characterized as “restricted
securities” under the U.S. federal securities laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Securities Act only in certain limited
circumstances. Such Investor further understands that the certificates
evidencing the Common Shares, Warrants and Warrant Shares purchased by it will
contain the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

 

(h) Prohibited Transactions. Such Investor has not, directly or indirectly, and
no Person acting on behalf of or pursuant to any understanding with such
Investor has, engaged in any purchases or sales in the securities, including
derivatives, of the Company (including, without limitation, any Short Sales (a
“Transaction”) involving any of the Company’s securities) since the time that
such Investor was first contacted by the Company or any other Person regarding
an investment in the Company. Such Investor covenants that neither it nor any
Person acting on its behalf or pursuant to any understanding with such Investor
will engage, directly or indirectly, in any Transactions in the securities of
the Company (including Short Sales) prior to the time the transactions
contemplated by this Agreement are publicly disclosed.

 

ARTICLE 4
OTHER AGREEMENTS OF THE PARTIES

 

4.1 Filing of Reports. Until the date that all Investors (or any transferee that
is an Affiliate of such Investor) cease to own any Common Shares or Warrant
Shares, the Company covenants to use its commercially reasonable efforts to (a)
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Securities Act and the Exchange Act, (b) comply
with the requirements of Rule 144(c) under the Securities Act with respect to
current public information about the Company, and (c) furnish to each Investor
promptly upon request therefor (i) a written statement by the Company as to its
compliance with the requirements of Rule 144(c) under the Securities Act, and
the reporting requirements under the Securities Act and the Exchange Act, and
(ii) such reports and documents of the Company as such Investor may reasonably
request to avail itself (or its Affiliates) of any similar rule or regulation of
the SEC allowing it (or its Affiliates) to sell any such securities without
registration.

 



13

 

Execution Version

 

4.2 Listing of Shares. Promptly following the date hereof, the Company shall
take all necessary action to cause the Common Shares and Warrant Shares to be
qualified for trading on the NASDAQ. If the Company applies to have its Common
Stock or other securities traded on any other principal stock exchange or
market, it shall include in such application the Common Shares and Warrant
Shares and will take such other action as is necessary to cause such Common
Shares and Warrant Shares to be so listed.

 

4.3 Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Common Shares, Warrants and Warrant Shares as required under Regulation D. The
Company shall, on or promptly after the Closing Date, take such action as the
Company shall reasonably determine is necessary in order to obtain an exemption
for or to qualify the Common Shares, Warrants and Warrant Shares for sale to the
Investors at the Closing pursuant to this Agreement under applicable securities
or “Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification). The Company shall make all filings and reports
relating to the offer and sale of the Common Shares, Warrants and Warrant Shares
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date.

 

4.4 Registration Rights.

 

(a) On or prior to the July 9, 2014, the Company shall use its reasonable best
efforts to prepare and file with the SEC a registration statement on Form S-3
(or such other form if, at such time, the Company is not eligible to utilize
such Form S-3) covering the resale of all of the Registrable Securities (the
“Resale Registration Statement” including the base prospectus contained therein
the “Prospectus”).

 

(b) Upon filing the Resale Registration Statement, the Company shall use its
reasonable best efforts to cause such Resale Registration Statement to be
declared effective by the SEC as soon as practicable thereafter, including the
filing of amendments and post-effective amendments and supplements to such
Resale Registration Statement. The Company shall otherwise use its reasonable
best efforts to comply with all rules and regulations of the SEC and other
governmental and regulatory authorities applicable to the registration of such
Registrable Securities and the effectiveness of the Resale Registration
Statement.

 

(c) The Company shall maintain such Resale Registration Statement and shall
comply with its other obligations under this Section 4.4 until the earlier to
occur of (i) such time as no Investor owns any Registrable Securities and (ii)
such time as the Registrable Securities may be resold by the Investors pursuant
to Rule 144 of the Securities Act without the requirement for the Company to be
in compliance with the current public information required under such Rule and
without volume or manner-of-sale restrictions.

 

(d) The Company shall notify the Investors of the occurrence or existence of any
pending corporate development with respect to the Company that it believes is
material and that, in the determination of the Company and its counsel, causes
the Resale Registration Statement and the Prospectus to contain an untrue
statement of material fact or to omit to state a material fact necessary to make
the statements contained therein not misleading, or otherwise makes the Resale
Registration Statement and the Prospectus not in the best interest of the
Company to allow continued availability thereof. The Company shall use its
reasonable best efforts to cause the filing of amendments and post-effective
amendments and supplements to such Resale Registration Statement and Prospectus
as the Company determines are necessary to again allow resales under the Resale
Registration Statement as soon as practicable.

 



14

 

Execution Version

 

(e) All expenses incident to the Company’s compliance with this Section 4.4,
including, without limitation, all registration and filing fees, fees and
expenses of compliance with securities laws, printing expenses, filing expenses,
and fees and disbursements of the Company’s counsel and independent registered
public accountants will be borne by the Company.

 

4.5 Listing. The Company shall promptly secure the listing of all of the
Registrable Securities upon each national securities exchange and automated
quotation system, if any, upon which the Common Stock is then listed (subject to
official notice of issuance) and shall maintain such listing of all Registrable
Securities from time to time issuable under the terms of the Registrable
Securities. Except in connection with a Change of Control Transaction, for so
long as any Investor holds any Common Shares, (a) the Company shall use
reasonable best efforts to maintain the authorization for quotation of the
Common Stock on NASDAQ any other Trading Market and (b) neither the Company nor
any of its Subsidiaries shall take any action which would be reasonably expected
to result in the delisting or suspension of the Common Stock on the NASDAQ (or
other Trading Market upon which the Common Stock is then listed). The Company
shall pay all fees and expenses in connection with satisfying its obligations
under this Section 4.5.

 

4.6 Equal Treatment of Investors. No consideration (including any modification
of any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of this Agreement unless
the same consideration is also offered to all of the parties to this Agreement.
For clarification purposes, this provision constitutes a separate right granted
to each Investor by the Company and negotiated separately by each Investor, and
is intended for the Company to treat the Investors as a class and shall not in
any way be construed as the Investors acting in concert or as a group with
respect to the purchase, disposition or voting of the Common Shares or
otherwise.

 

4.7 Use of Proceeds. The Company will use the net proceeds from the sale of the
Common Shares and Warrants for working capital, general corporate purposes and
potential acquisitions.

 

4.8 Securities Laws Disclosure; Publicity. The Company shall, by 9:00 a.m. (New
York City time) on the Trading Day immediately following the date hereof, issue
a press release disclosing the material terms of the transactions contemplated
hereby and file a Current Report on Form 8-K, including the Transaction
Documents as exhibits thereto, with the SEC. From and after the issuance of such
press release and except to the extent otherwise specifically agreed to between
the Company and any Investor, the Company represents to each Investor that it
shall have publicly disclosed all material, non-public information delivered to
any of the Investors by the Company or any of its subsidiaries, or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents. The Company and each
Investor shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Company nor any
Investor shall issue any such press release without the prior consent of the
Company, with respect to any press release of any Investor, or without the prior
consent of each Investor, with respect to any press release of the Company,
which consent shall not unreasonably be withheld or delayed, except if such
disclosure is required by law, in which case the disclosing party shall promptly
provide the other party with prior notice of such press release. Notwithstanding
the foregoing, the Company shall not publicly disclose the name of any Investor,
or include the name of any Investor in any filing with the SEC or any regulatory
agency or Trading Market, without the prior written consent of such Investor,
except: (a) as required by federal securities law in connection with the filing
of final Transaction Documents with the SEC or any registration statement
contemplated by the registration rights provisions of Section 4.4 herein and (b)
to the extent such disclosure is required by law or Trading Market regulations,
in which case the Company shall provide the Investors with prior notice of such
disclosure permitted under this clause (b).

 



15

 

Execution Version

 

ARTICLE 5
CONDITIONS

 

5.1 Conditions Precedent to the Obligations of the Investors. The obligation of
the Investors to purchase the Common Shares and Warrants at the Closing is
subject to the satisfaction or waiver by the Majority-in-Interest, at or before
the Closing, of each of the following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such specific date);

 

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing;

 

(c) No Suspensions of Trading in Common Stock. Trading in the Common Stock shall
not have been suspended by the SEC or any other applicable authority at any time
since the date of execution of this Agreement;

 

(d) Absence of Litigation. No action, suit or proceeding by or before any court
or any governmental body or authority, against the Company or pertaining to the
transactions contemplated by this Agreement or their consummation, shall have
been instituted on or before the Closing Date, which action, suit or proceeding
would, if determined adversely, have a Material Adverse Effect; and

 



16

 

Execution Version

 

(e) No Injunction. No preliminary or permanent injunction or other order issued
by a court of competent jurisdiction which prevents the consummation of the
transactions contemplated by any of the Transaction Documents shall have been
issued and remain in effect, provided, however, that the parties shall use their
respective commercially reasonable efforts to have any such order or injunction
lifted.

 

5.2 Conditions Precedent to the Obligations of the Company. The obligation of
the Company to sell the Common Shares and Warrants at the Closing is subject to
the satisfaction or waiver by the Company, at or before the Closing, of each of
the following conditions:

 

(a) Representations and Warranties. The representations and warranties of each
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such specific date);

 

(b) Performance. Each Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing; and

 

(c) No Injunction. No preliminary or permanent injunction or other order issued
by a court of competent jurisdiction which prevents the consummation of the
transactions contemplated hereby shall have been issued and remain in effect,
provided, however, that the parties shall use their respective commercially
reasonable efforts to have any such order or injunction lifted.

 

ARTICLE 6
GENERAL PROVISIONS

 

6.1 Termination. This Agreement may be terminated by the Company or the
Majority-in-Interest, by written notice to the other parties, if the Closing has
not been consummated by April 30, 2014; provided that no such termination will
affect the right of any party to sue for any breach by the other party (or
parties) occurring prior to such termination.

 

6.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of the Common Shares.

 

6.3 Entire Agreement. This Agreement, together with the Exhibits and Schedules
hereto, contains the entire understanding of the parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules. At or after the
Closing, and without further consideration, the Company will execute and deliver
to each Investor such further documents as may be reasonably requested in order
to give practical effect to the intention of the parties under this Agreement.

 



17

 

Execution Version

 

6.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address specified in this Section  prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a Trading Day or later than 6:30 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address or facsimile number
as may be designated in writing hereafter, in the same manner, by any such
Person.

 

6.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Majority-in-Interest or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.

 

6.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

6.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Majority-in-Interest. Each Investor may
assign its rights under this Agreement to any Person to whom such Investor
assigns or transfers any of such Investor’s Common Shares and Warrants, provided
(i) such Investor agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company after such
assignment, (ii) the Company is furnished with written notice of the name and
address of such transferee or assignee, (iii) following such transfer or
assignment, the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws, (iv) such transferee agrees in writing to be bound, with respect to the
transferred Common Shares and Warrants, by the provisions hereof that apply to
the “Investor” and such transferee is not a competitor of, or Affiliated with a
competitor of, the Company and (v) such transfer shall have been made in
accordance with the applicable requirements of this Agreement and with all laws
applicable thereto.

 



18

 

Execution Version

 

6.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

6.9 Governing Law; Venue; Waiver of Jury Trial. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK. THE COMPANY AND THE INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY
OR THE INVESTOR HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVE, AND AGREE
NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR ANY
INVESTOR, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY
SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
THE COMPANY AND THE INVESTORS HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

 

6.10 Survival. The representations and warranties, agreements and covenants
contained herein shall survive the Closing.

 

6.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.

 

6.12 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 



19

 

Execution Version

 

6.13 Replacement of Certificates. If any certificate or instrument evidencing
any Common Shares and Warrants is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and the execution
by the holder thereof of a customary lost certificate affidavit of that fact and
an agreement to indemnify and hold harmless the Company for any losses in
connection therewith.

 

6.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to seek specific performance under this
Agreement. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

 

6.15 No Liability. Each Investor hereby irrevocably waives and releases, to the
fullest extent permitted by law, any and all Actions it has or may have against
any other Investor, or any of its Representatives directly or indirectly based
upon, relating to, or arising out of the transactions contemplated by this
Agreement, including any Action, whether under applicable securities law or
otherwise, directly or indirectly based upon, relating to, or arising out of the
knowledge, possession, use or non-disclosure of any information by such other
Investor or any of its Representatives. For purposes of this Section 6.15,
“Action” means any action, suit, proceeding, claim, arbitration, litigation or
investigation, in each case by or before any Person and “Representatives” means,
with respect to a Person, such Person’s Affiliates, and the directors, officers,
managers, stockholders, members, principals, partners, employees, agents,
attorneys, accountants and other advisors and representatives of such Person or
any of its Affiliates.

 

[SIGNATURE PAGES TO FOLLOW]

 

20

  

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

 



  Alliqua, INC.         By:   /s/ Brian Posner     Name:  Brian Posner    
Title: Chief Financial Officer               Address for Notice:              
2150 Cabot Boulevard West   Langhorne, PA  19047   Attn: Chief Executive Officer
  Facsimile No.:  (215) 702-8535   Telephone No.: (215) 702-8550_              
With a copy (which shall not constitute notice) to:       Haynes and Boone, LLP
  30 Rockefeller Plaza   26th Floor   New York, New York 10112   Attn: Rick
Werner, Esq.   Facsimile No.: (212) 884-8234   Telephone No.: (212) 659-4974

 



 

Signature Page to Securities Purchase Agreement



 



 

 

 

 



  Investors:         [_____________________]         By:     Name:     Title:  
              Address for Notice:                             Attention:    
Facsimile: (___)     Telephone: (___)                 Number of Common Shares:  
  Number of Warrant Shares:     Purchase Price: $      Tax ID Number:  

 

 

 

Delivery Instructions (if different from above):

 



                        Attention:         Facsimile: (___)          Telephone:
(___)        





 



Other Special Instructions: _______________________________

 



 

Signature Page to Securities Purchase Agreement



 

 

 

 

Exhibit A

 

FORM OF WARRANT

  

 

 

 



Execution Version



 

Schedule A

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

For Individual Investors Only

 

(All individual investors must INITIAL where appropriate. Where there are joint
investors both parties must INITIAL):

 

 

Initial _______ I certify that I have a “net worth” of at least $1 million
either individually or through aggregating my individual holdings and those in
which I have a joint, community property or other similar shared ownership
interest with my spouse. For purposes of calculating net worth under this
paragraph, (i) the primary residence shall not be included as an asset, (ii) to
the extent that the indebtedness that is secured by the primary residence is in
excess of the fair market value of the primary residence, the excess amount
shall be included as a liability, and (iii) if the amount of outstanding
indebtedness that is secured by the primary residence exceeds the amount
outstanding 60 days prior to investing in this Offering, other than as a result
of the acquisition of the primary residence, the amount of such excess shall be
included as a liability.

 

Initial _______ I certify that I have had an annual gross income for the past
two years of at least $200,000 (or $300,000 jointly with my spouse) and expect
my income (or joint income, as appropriate) to reach the same level in the
current year.

 

For Non-Individual Investors

 

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial _______ The undersigned certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet either of the criteria for Individual Investors, above.

 

Initial _______ The undersigned certifies that it is a partnership, corporation,
limited liability company or business trust that has total assets of at least $5
million and was not formed for the purpose of investing in the Company.

 

Initial _______ The undersigned certifies that it is an employee benefit plan
whose investment decision is made by a plan fiduciary (as defined in ERISA
§3(21)) that is a bank, savings and loan association, insurance company or
registered investment adviser.

 

Initial _______ The undersigned certifies that it is an employee benefit plan
whose total assets exceed $5,000,000 as of the date of the Purchase Agreement.

 

Initial _______ The undersigned certifies that it is a self-directed employee
benefit plan whose investment decisions are made solely by persons who meet
either of the criteria for Individual Investors, above.

 



 

 

 



Execution Version



 

Initial _______ The undersigned certifies that it is a U.S. bank, U.S. savings
and loan association or other similar U.S. institution acting in its individual
or fiduciary capacity.

 

Initial _______ The undersigned certifies that it is a broker-dealer registered
pursuant to §15 of the Securities Exchange Act of 1934, as amended.

 

Initial _______ The undersigned certifies that it is an organization described
in §501(c)(3) of the Internal Revenue Code with total assets exceeding
$5,000,000 and not formed for the specific purpose of investing in the Company.

 

Initial _______ The undersigned certifies that it is a trust with total assets
of at least $5,000,000, not formed for the specific purpose of investing in the
Company, and whose purchase is directed by a person with such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the prospective investment.

 

Initial _______ The undersigned certifies that it is a plan established and
maintained by a state or its political subdivisions, or any agency or
instrumentality thereof, for the benefit of its employees, and which has total
assets in excess of $5,000,000.

 

Initial _______ The undersigned certifies that it is an insurance company as
defined in §2(a)(13) of the Securities Act of 1933, as amended, or a registered
investment company. 

 



 

 





 

 

